George Rose Smith, J., dissenting. I wholly disagree with the majority’s statement that “it seems apparent that the widow and the heirs did not execute the deeds in question for the purpose of adhering to the will; nor are we persuaded that Gertrude recognized the will and was compelled to make an election of inconsistent courses. The will, though probated, was ignored.” The suggestion that the parties can ignore a will which vests title to real property is an innovation I regard as unsound. Gertrude Jennings had the affirmative duty of making an election either to take under the will or to renounce it and assert dower. It .is familiar law that when the testator undertakes to devise property that belongs to a third person and at the same time leaves other property to that person, the latter must either accept the testamentary scheme or renounce it completely and keep his own property. McDonald v. Shaw, 92 Ark. 15, 121 S. W. 935, 28 L. R. A. N. S. 657. When Dr. Jennings purported to devise property that stood in his wife’s name and also left other property to her, she had the choice of acquiescing in the will or of repudiating it altogether. As I read the record it is undisputed that she chose the former course— whether consciously or not makes no difference now that she is dead and cannot contend that her election was made in ignorance of her rights. Mrs. Jennings certainly did not renounce the will and claim dower; that is a matter of record. She did accept title to the rural acreage, which was an affirmative recognition of the will. In addition, she did with Block 115 exactly what' the will directed her to do. That is, within three weeks after the will was probated she divided the block in accordance with the testator’s instructions. The majority say that the deeds made no reference to the will; no reference was necessary. The majority say that the conveyance to Crews was unencumbered by reservations and that evidence of a breach of trust was available when the deeds were recorded. These circumstances are not material to the basic problem. This was not a spendthrift trust; hence if the trustee wished to permit the beneficiary, Crews, to take the title in his own name the beneficiary alone could complain of the technical breach of trust. Best., Trusts, § 200. And since Crews accepted the conveyance he was precluded by his consent from making complaint. Ibid., § 216. Thus it seems too plain for argument that the widow did accept the will and that therefore the testamentary disposition of Block 115 is binding on all concerned. By that disposition these three lots were left in trust for Crews during his lifetime, with remainder to his brother and sister. It was not within the power of the parties to terminate the trust, for a material purpose of the settlor had not been accomplished. Rest., § 337. Illustration 13 of that section fits this case so precisely that no other authority is needed: “A [Dr. Jennings] bequeaths all his property to his three children, B [Orville], C [Octavia] and D [Crews] in equal shares. By the will it is provided that since D [Crews] has little financial ability his share shall be held in trust to pay him the income for life and on his death to pay the principal to B [here Orville and Octavia]. Although D [Crews] and E [Orville and Octavia] desire to terminate the trust, or D [Crews] transfers his interest to E [here Octavia], or E transfers his interest to D, the trust will not be terminated.” The only remaining question is that of limitations. Of course the statute did not run during the lifetime of Crews, as the remaindermen had no right of possession until his death. And after Crew’s death Octavia’s possession would not be adverse to her cotenant Orville until she brought notice home to him that she was claiming the land for herself, Smith v. Kappler, ante, p. 10, 245 S. W. 2d 809, and there is nothing to show that such notice was given. On the contrary, according to the testimony of a disinterested witness, Mrs. Tunnah, Octavia admitted many years after Crew’s death that she owned only a half interest in the three lots now in controversy. Mrs. Tunnah and Octavia were friends; there is every reason to accept Mrs. Tunnah’s testimony as the truth. It shows conclusively that Octavia, far from claiming the property as her own, recognized the controlling force of her father’s will. It seems to me that the majority are needlessly depriving these appellants of their inheritance, and I therefore dissent.